DETAILED ACTION
Claims 1-15 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of copending Application No. 16/992142 (the ‘142 application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to speaker boxes with heat conductors.




A speaker box device, comprising: a speaker box including a housing body (“a speaker box having a housing”; see Claim 1), and a speaker unit in the housing body (“a speaker unit received in an accommodation space of the housing”, the accommodation space is in the housing body; see Claim 1); the speaker unit comprising a diaphragm for vibrating to generate a sound, and the diaphragm being spaced from the housing body for forming a front acoustic cavity (“the speaker unit comprises a diaphragm separating the accommodation space into a front cavity”, a speaker diaphragm would inherently vibrate to generate sound; see Claim 1); wherein the speaker box further comprises a sound outlet channel communicating the front acoustic cavity to the outside (“the front cavity is communicated with the outside via the sound outlet hole”; see Claim 1); the front acoustic cavity and the sound outlet channel jointly form a front cavity (since the front acoustic cavity is claimed as communicating the front acoustic cavity to the outside, the cavities would inherently have to be joined); a heating element separated from the speaker box (Claim 1 claims “a heating element”, and the heat conductor “introduces the heat generated by the heating element into the front cavity” which implies that the heating element is outside the box; see Claim 1); wherein the speaker box device further comprises a heat conductor having a first end part connected to the heating element (“a heat conductor connected between the speaker box and the heating element”; see Claim 1), a connection part connecting the first end part to the second end part (“a extensional heat conductive part”; see Claim 1); the housing body includes a through hole penetrating therethrough at a position corresponding to the front cavity (“the housing includes a first through hole communicated with the front cavity”; see Claim 1).
Claims 1-13 of the ‘142 Application do not explicitly recite a second end part extending into the front cavity, and the second end part of the heat conductor stretches into the front cavity from the through hole. However, Claim 1 of the ‘142 Application recites: “the first heat conductor comprises a heat conductive part of front cavity embedded in the housing and correspondingly covering the first through hole”. Such a configuration is similar to the limitations of Claim 1 in the present application, since a heat conductor stretching into the cavity from the through hole, would be an obvious variation of a heat conductor only covering the though hole.
Claims 1-13 of the ‘142 Application do not specifically claim a mobile terminal comprising a housing with a containment space, the heating element and the speaker box as claimed in Claims 6 and 11. Examiner takes Official Notice that providing a sound device or a mobile terminal comprising a housing, a heating element or a heat source component that is a central processing unit (CPU) or a battery, and a speaker box is well known in the art. Therefore, it would have been obvious to one skilled in the art to provide a mobile terminal comprising a housing, a heating element or a heat source component that is a central processing unit (CPU) or a battery, for the sound device and the speaker box, as claimed in Claims 1-13 of the ‘142 Application for a greater range of applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2-5, 7-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the unique feature of the second end part being arranged directly opposite to the diaphragm. Claim 5 recites the unique feature of the heat conductor being a “heat tube”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lichterfield et al. (British Patent No. GB 2,322,500 A), teaches a heat dissipation arrangement comprising: a heat generator; and means for acoustically generating an air-flow to the heat generator to dissipate heat from the heat generator by means of the air-flow generated by a speaker.
Greuet et al. (U.S. Publication No. 2013/0312429) teaches a transducer comprising a displacement component that is configured to move upon application of an electrical signal; a cavity in communication with the at least one transducer; and at least one thermodynamic member within the cavity configured to readily exchange heat with a cavity gas or fluid, wherein the transducer is configured to generate a standing wave within the cavity to transfer heat along the thermodynamic member.
Wong et al. (U.S. Patent No. 10,317,960) teaches an electronic device comprising at least heat generating component, a heat spreader positioned proximate 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653